UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1483



THOMAS AYALEW WELDESENBET,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-263-107)


Submitted:   November 15, 2006             Decided:   January 4, 2007


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Andres Cayetano Benach, MAGGIO & KATTAR, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Carol
Federighi, Senior Litigation Counsel, Judith A. Hagley, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas   Ayalew    Weldesenbet,       a   native   and     citizen   of

Ethiopia, petitions for review of the Board of Immigration Appeals’

(“Board”) order denying his motion to remand and dismissing his

appeal from the immigration judge’s order denying his applications

for withholding from removal and withholding under the Convention

Against Torture (“CAT”).            We deny the petition for review.

             We review the Board’s denial of a motion to remand for

abuse of discretion.        See Obioha v. Gonzales, 431 F.3d 400, 408

(4th Cir. 2005) (setting forth standard of review).                        Whether

Weldesenbet’s ineffective assistance of counsel claim rises to the

level of a due process claim is reviewed de novo.                 Figeroa v. INS,

886 F.2d 76, 78 (4th Cir. 1989).            We find the Board did not err in

determining whether Weldesenbet was prejudiced by counsel’s alleged

ineffective assistance.         See 8 C.F.R. § 1003.1(d)(3)(ii) (2006);

Savino v. Murray, 82 F.3d 593, 598 (4th Cir. 1996).                     We further

agree   with    the   Board     that     Weldesenbet     failed    to    establish

prejudice.

             In addition, we find the immigration judge used the

proper analysis in determining whether Weldesenbet was entitled to

withholding from removal and substantial evidence supports the

finding that there was a fundamental change of circumstances.

             Accordingly,      we    deny   the   petition   for    review.       We

dispense with oral argument because the facts and legal contentions


                                        - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -